   Case: 1:14-cr-00287 Document #: 350 Filed: 03/19/19 Page 1 of 5 PageID #:1949




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                           No. 14 CR 287
        v.
                                                           Judge Norgle
 WARRN N. BARR, III


       DEFENDANT BARR’S MOTION FOR RELEASE PENDING APPEAL
       PURSUANT TO FEDERAL RULE OF APPELLATE PROCEDURE 9(b) AND 18
       U.S.C. §§ 3142, 3143 and 3145(c)

       Mr. Barr, by and through his undersigned counsel, respectfully moves this Honorable

Court, pursuant to Federal Rule of Appellate Procedure 9(b) and United States Code, Title 18

Sections 3142, 3143 and 3145(c), to issue an Order granting Mr. Barr release pending the

resolution of his appeal in this matter. In support, Mr. Barr states as follows:

       1. As this Court will recall, Mr. Barr pled guilty and was adjudged guilty.

       2. Mr. Barr has filed a timely Notice of Appeal.

       3. Mr. Barr is requesting that this Court grant him release during the pendency of his

       appeal.

       4. Pending an appeal, this Court may order the defendant’s continued release from

       custody. See Fed.R. Proc. 9(b).

       5. That decision is premised upon various factors.

       6. First, this Court must determine whether, by clear and convincing evidence, the

       defendant is “not likely to flee or pose a danger to the safety of any other person or the

       community.” See 18 U.S.C. § 3143(b)(1)(A).

       7. Here, there can be no question that Mr. Barr is not likely to flee, and that he does not
Case: 1:14-cr-00287 Document #: 350 Filed: 03/19/19 Page 2 of 5 PageID #:1950




   pose any danger to anyone.

   8. Indeed, Mr. Barr was released from custody while this case was before this Court

   for several years, and is presently not in confinement - even though he has already

   been sentenced.

   9. Moreover, the Government has never seriously contended that Mr. Barr is a flight

   risk, or a danger to anyone.

   10. In addition, Mr. Barr has no financial means or ability to go anywhere.

   11. This Court must also determine that Mr. Barr’s appeal is not for purposes of delay,

   and raises a substantial question of law or fact that is likely to result in reversal, or in a

   sentence that does not include a term of imprisonment, or a reduced sentence to a term of

   imprisonment less than the total time already served plus the expected duration of the

   appeal process. See 18 U.S.C. § 3143(b)(1)(B).

   12. Here, Mr. Barr’s appeal is clearly not being undertaken for purposes of delay.

   13. Mr. Barr presents substantial issues of law and fact on appeal that will very likely

   result in remand, and either an opportunity to go to trial, or a lower sentence.

   14. Mr. Barr intends to argue on appeal that this Court erred by failing to permit him to

   present evidence in mitigation that was clearly relevant – i.e., regarding his incarceration

   in Saudi Arabia as a result of the actions and intervention of U.S. officials, including

   those within the United States Attorneys’ Office and FBI.

   15. A District Court must consider and comment on all non-frivolous mitigating

   arguments. See, e.g., United States v. Morris, 775 F.3d 882 (7th Cir. 2015); United States
Case: 1:14-cr-00287 Document #: 350 Filed: 03/19/19 Page 3 of 5 PageID #:1951




   v. Tahzib, 513 F.3d 682 (7th Cir. 2008). Failure to do so mandates remand. Id.

   16. In fact, in United States v. Mohsin, 904 F.3d 580 (2018), the Seventh Circuit

   remanded for a re-sentencing after this Court similarly failed and refused to hear relevant

   mitigating evidence. The result on remand in that case was a substantially reduced

   sentence of time served. See U.S. v. Mohsin, at Docket, at Nos. 269-270.

   17. In the present case, even the Government (on the last day of the sentencing hearings)

   attempted to address this Saudi Arabia argument, but was rebuffed by this Court.

   18. Mr. Barr is also challenging on appeal this Court’s refusal to allow Mr. Barr’s counsel

   access to “Classified” information. Even the Government agreed with Mr. Barr’s

   counsel’s request to delay Mr. Barr’s sentencing hearing to allow Mr. Barr’s counsel’s

   access to those materials. This Court’s Ruling denying Mr. Barr’s counsel access to

   those materials denied Mr. Barr Due Process.

   19. That issue has already been the subject of briefing and motion practice by Mr. Barr.

   Accordingly, he stands on those arguments previously presented on that issue and

   incorporates them herein by reference as though fully set forth herein. See Docket at No.

   302.

   20. Furthermore, on appeal, Mr. Barr will be challenging this Court’s denial of Mr. Barr’s

   recusal motion. This Court refused to recuse itself despite the issues raised by Mr. Barr

   in his extensive briefing on that issue.

   21. Accordingly, Mr. Barr stands on those arguments previously presented on that issue

   and incorporates them herein by reference as though fully set forth herein. See Docket at

   Nos. 316, 317, 322, 329.
Case: 1:14-cr-00287 Document #: 350 Filed: 03/19/19 Page 4 of 5 PageID #:1952




   22. Mr. Barr will also be challenging, on appeal, this Court’s refusal to allow him to

   withdraw his guilty plea, even though his former counsel refused to advise him as to the

   applicability of the preponderance of the evidence standard for purposes of sentencing,

   which went to the crux of Mr. Barr’s decision to enter a plea.

   23. That issue too was the subject of extensive briefing by Mr. Barr. Accordingly, Mr.

   Barr stands on those arguments previously presented on that issue and incorporates them

   herein by reference as though fully set forth herein. See Docket at Nos. 316, 317, 322,

   329.

   24. Additionally, Mr. Barr will be arguing, on appeal, that this Court erred in refusing to

   dismiss the Indictment and/to Order further Brady compliance, after the Government

   belatedly disclosed - on the eve of sentencing - a trove of e-mails and other documents

   that made it clear that the United States government, including through the United States

   Attorneys’ Office and the FBI was involved in efforts to persuade Saudi officials to

   arrest and detain Mr. Barr in Saudi Arabia.

   25. Again, that issue was also the subject of extensive briefing by Mr. Barr. Accordingly,

   Mr. Barr stands on those arguments previously presented on that issue and incorporates

   them herein by reference as though fully set forth herein. See Docket at Nos. 298, 299,
   Case: 1:14-cr-00287 Document #: 350 Filed: 03/19/19 Page 5 of 5 PageID #:1953




      302, 303.

      26. All of the above factual and legal issues, individually and collectively create a

      significant likelihood that Mr. Barr will prevail on appeal.

      WHEREFORE, Mr. Barr, by and through her undersigned counsel, respectfully

      requests the entry of an Order permitting his continued release during the pendency of

      his appeal, and for such other and further relief that is appropriate under the

      circumstances.



                                             RESPECTFULLY SUBMITTED,
                                             By:/s/Michael I. Leonard
                                                Counsel for Mr. Barr




LEONARDMEYER, LLP
Michael I. Leonard
120 North LaSalle, 20th Floor
Chicago, Illinois 60602
(312)380-6559 (direct)
(312)264-0671 (fax)
mleonard@leonardmeyerllp.com

                             CERTIFICATE OF SERVICE

       The undersigned states that, on March 19, 2019, he caused the above to be served on
counsel of record by way of ECF filing.


                                             RESPECTFULLY SUBMITTED,
                                             By:/s/Michael I. Leonard
                                                Counsel for Mr. Barr
